 In the Matter of CoLu-^NIBus BOLTWORKSCOMPANY,EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 9-R-2696.-Decided February 20,19-118Mr.1V.Ray Speer,of Columbus, Ohio, for the Employer.Mr. Van B. Carter,of Cincinnati, Ohio, for the Petitioner.Harrison, Thomas, Spangenberg and Hull,byMr. Ralph Rudd,ofCleveland, Ohio, andMr. James Desmond,of Columbus, Ohio, for theIntervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Columbus,Ohio, on July 17, 1947, before Richard C. Swander, hearing officer.At the hearing the Intervenor moved to dismiss the petition on theground that the unit sought by the Petitioner was inappropriate. Forreasons discussed in Sectioi [V,infra,the motion is hereby denied.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERColumbus BoltWorksCompany,an Ohio corporation,is engagedin the manufacture and sale of bolts, nuts,rods, and small drop forg-ings at its principal place of business in Columbus, Ohio.Duringthe year 1946 the Employer purchased raw materials valued in excessof $1,000,000,of which approximately 75 percent derived from sourcesoutside the State of Ohio.During the same period the value of itsfinished products exceeded$4,500,000, of which approximately 75 percent was shipped to points outside the State of Ohio.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.76 N.L R B No 42305 306DECISIONSOF NATIONALLABOR RELATIONS BOARDU. THE ORGANIZATIONSINVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.Local 852, International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, herein called the Inter-venor, is a labor organization affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We- find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.-IV.THE APPROPRIATE UNITThe Petitioner seeks a unit of machine shop employees in depart-ment 95 of the Employer's plant, including planer operators, shipperoperators, engine lathe operators, tool makers, internal grinders, sur-face grinders, die specialists (machine operators), tool grinders, ap-prentices, machinist-maintenance men, milling machine operators, toolinspectors, machine operators-bench hands, machine repair men; butexcluding janitors, tool expediters, the tool delivery man, depart-mental clerks, and all supervisors.Without contesting the Petitioner'sunit description insofar as the inclusions and exclusions are concerned,the Intervenor contends that the machine shop employees in depart-ment 95 have merged their interests with those of the production andmaintenance employees over a period of years and should be includedwithin the plant-wide unit of production and maintenance employeeswhich it currently represents.The Employer favors the single largeunit.'The record shows that the employees,sought by the Petitioner arehighly skilled craft employees, working in a separate machine shopunder the supervision of their own departmental supervisor and fore-men.When repairing or tearing down machinery in other locationsin the plant, as they frequently do, they are accompanied and supervisedby a foreman from department 95.The various skills in the depart-ment are apprenticable.The Employer has a regular contract plan'At the hearing the Employer indicated that its preferencewas based on a desire tobargain withone unionrather than two. COLUMBUS BOLT WORKS COMPANY307whereby learners or trainees undergo a 3- or 4-year period of appren-ticesllip before being classified as journeyman operators.Interchangebetween the machine shop employees and employees in other depart-ments is relatively rare, totaling approximately four during the past7 years.The evidence further reveals that plant seniority rules inregard to hiring and discharge do not permit in older employee inanother department to displace an employee in department 95 unlessthe former has had previous machine experience or can pass a testin the particular job classification.From the above it is apparent that the establishment of the employ-ees in department 95 as a separate unit is clearly feasible.We haveonly to consider, therefore, whether the history of collective bargain-ing, upon which the Intervenor relies in support of its unit contentions,should operate to deny these craft machine shop employees an oppor-tunity to indicate in a Board-conducted election whether or notthey desire separate representation.The pertinent facts relating tothe bargaining history in the Employer's plant are as follows: TheIntervenor and its predecessor, American Bolt Workers of Columbus,an independent union, have represented the machinists on an industrialbasis since 1941.In 1945 the Intervenor was certified by the Board asthe exclusive bargaining representative of all production and main-tenance employees, including the machinists, but excluding the diesinkers in department 94, who are currently represented in a separatecraft unit by the International Die Sinkers Confere'nce.2 It thusappears that as between the Intervenor and the Employer the bar-gaining history is of relatively short duration.3 In view of the fore-going facts, we are of the opinion that the bargaining history is not'sufficient, in and of itself, to deny these employees the privilege offormally expressing their desire for or against representation apartfrom the plant-wide unit.'Accordingly, we shall direct that an election by secret ballot be heldamong all employees in department 95 of the Employer's. Columbus,Ohio, plant, including planer operators, shipper operators, enginelathe operators, tool makers, internal grinders, surface grinders, diespecialists (machine operators), tool grinders, apprentices, machin-ist-maintenancemen, milling machine operators, tool inspectors,machine operators-bench hands, machine repair men; but excluding2The die sinkers are not involved in this proceeding.The parties agree thattheyshouldhe excluded from any unit found appropriate by the Board3An existing contract between the Intervenor and the Employer, effective July 18, 1947,i^ not pleaded as a bar to the instant proceedingArticle XXI thereof takes cognizance ofthe petition pending before the Board and stipulates that the contract does not apply toemployees in department 95 unless it is determined that the Petitioner does not have thelegal right to represent themSeeMatter of International Minerals cE Chemical Corporation, 71 hL it B. 8787S1902-4S-vol 76-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDjanitors, tool expediters, the tool delivery man, departmental clerks,and all supervisors.However, the Board will not make any unit determination untilithas first ascertained the desires of the employees involved. Ifthe employees in the above voting group select the Petitioner, theywill be taken to have indicated their desire to constitute a separatebargaining unit ; if they select the Intevenor they will be taken tohave indicated their desire to remain a part of the existing productionand maintenance unit.DIRECTION OF ELECTION 5xs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Columbus Bolt Works Com-pany, Columbus, Ohio, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Ninth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the voting group described in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding employ-ees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented by International Association ofMachinists or by Local 852, International Union, United Automobile,Aircraft, and Agricultural Implement Workers of America, CIO, forthe purposes of collective bargaining, or by neither.5Ann participant in the election herein may,upon Its prompt request to,and approvalthereof by,the Regional Director,have its name removed from the ballot.